Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Tony C. Jones has complied with all of the conditions for reinstatement following his suspensions by this Court, see In the Matter of Tony C. Jones, 298 Ga. 185 (780 SE2d 672) (2015), In the Matter of Tony C. Jones, 292 Ga. 310 (736 SE2d 423) (2013), and In the Matter of Tony C. Jones, 289 Ga. 835 (716 SE2d 222) (2011), it is hereby ordered that Tony C. Jones be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.